Order, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about October 11, 2000, which, in an action for personal injuries sustained when the taxi cab in which plaintiff was a passenger and owned and operated by defendants collided with the rear end of another vehicle, granted plaintiff’s motion for summary judgment on the issue of liability, unanimously affirmed, without costs.
Defendants failed to present a nonnegligent explanation for the failure to maintain a safe distance between cars (see, Mitchell v Gonzalez, 269 AD2d 250, 251). Concur — Williams, J.P., Tom, Mazzarelli, Rosenberger and Ellerin, JJ.